NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-4019
                                       ___________

                                  JOSEPH ARUANNO,
                                             Appellant

                                             v.

                   OFFICER CALDWELL; MERRILL MAIN;
               GEORGE HAYMAN, D.O.C.; JENNIFER VELEZ, D.H.S.;
                         JOHN - JOHN DOES 1-20 et al
                    ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                                (D.N.J. No. 2-09-cv-05652)
                      District Judge: Honorable William J. Martini
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    May 23, 2017

              Before: AMBRO, KRAUSE and NYGAARD, Circuit Judges

                              (Opinion filed: May 25, 2017)
                                     ___________

                                        OPINION*
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Joseph Aruanno appeals from an order of the United States District Court for the

District of New Jersey, which denied his motion to reopen and his motions to reconsider.

We will vacate the District Court’s orders and remand for further proceedings.

       In April of 2015, the District Court awarded Aruanno a default judgment of

$5,000 against Officer Corey Caldwell for use of excessive force in his 42 U.S.C. § 1983

suit. We affirmed that judgment on Aruanno’s appeal (Caldwell did not participate in the

appeal). Aruanno v. Caldwell, C.A. No. 15-2173, 637 F. App’x 675 (3d Cir. 2016). In

that opinion, however, we rejected Aruanno’s argument that he “should not have to file

liens against Caldwell in order to collect the judgment [because] he believe[d] that the

state should pay.” Id. at 677.

       In May 2016, Aruanno filed a “Motion to Reinstate/Reopen and/or Motion to

Enforce/Compel,” in which he asked the District Court to compel Caldwell to pay the

default judgment. Aruanno stated that he did “not have access to information to place

liens on his property or garnish his wages” and that he was “not privy to” information

regarding Caldwell’s location. In the alternative, Aruanno asked the District Court to

place liens on Caldwell’s property and hold him in contempt.

       The District Court concluded that Aruanno had “failed to comply with the State of

New Jersey’s procedural requirements for requesting the issuance of a writ of execution,”

citing N.J.S.A.§ 2A:17-1 and N.J.R.C. § 4:59-1.1 It denied relief without prejudice to


1
 Under Rule 69(a)(1) of the Federal Rules of Civil Procedure, “[a] money judgment is
enforced by a writ of execution,” in “accord with the procedure of the state where the
                                             2
Aruanno’s “right to refile his request in accordance with the appropriate rules and

procedures.” Aruanno then filed two motions seeking reconsideration. He alleged that

“without counsel or at least a law library I have no way of understanding what you are

saying,” dkt. #54, and that “defendant’s [sic] have it so that I cannot review the N.J.S.A.,

N.J.R.C., etc., you cite, dkt. #55.”2 He stated that another resident suggested that the

order might refer to “service and a sheriff’s office,” dkt. #55, but that he would not know

which sheriff to contact as he “has no right to Caldwells [sic] address,” Dkt. #54.

         The District Court denied relief on the motions, stating that it did not overlook

“the conditions of [Aruanno’s] confinement that restrict him from having access to legal

counsel or a law library when it denied his Motion to Reopen.” Dkt. #56 at 2. The Court

also stated that Aruanno had not shown “extraordinary circumstances,” as he had

demonstrated his ability to represent himself in the past and had “shown an ability to

adequately follow the rules and procedures of this Court.” Id. at 3. The Court stated that

any complaints Aruanno had “about access to a law library or other legal resources

should be addressed to the New Jersey Department of Corrections, not this Court.” Id.




court is located.” The New Jersey procedures provide, in part, that “the judgment-
creditor shall serve a copy of the fully endorsed writ, personally or by ordinary mail, on
the judgment-debtor after a levy on the debtor's property has been made by the sheriff or
other officer.” N.J.R.C. 4:59-1.
2
    Aruanno is civilly confined at the Special Treatment Unit in New Jersey.

                                               3
       We review the District Court’s denial of Aruanno’s motions pursuant to Rule

60(b) for an abuse of discretion.3 See Jackson v. Danberg, 656 F.3d 157, 162 (3d Cir.

2011). Rule 60(b)(6) permits a litigant to move for relief from judgment for “any other

reason that justifies relief.” A litigant moving under Rule 60(b)(6) must show

“extraordinary circumstances” to justify reopening a final judgment. Gonzalez v. Crosby,

545 U.S. 524, 535 (2005). We find such circumstances here, and we hold that the

District Court abused its discretion in denying Aruanno’s motions. The District Court’s

orders did ably address Aruanno’s contention that he lacks access to legal materials.

However, the Court did not address Aruanno’s allegation that he does not know

Caldwell’s address and that he has no right or ability to determine Caldwell’s address,

due to security concerns. In those circumstances, any victory won against Caldwell

would be hollow, as Aruanno has no way to file liens against Caldwell or otherwise

recover the judgment from Caldwell. See, e.g., Borromeo v. DiFlorio, 976 A.2d 388, 395

(N.J. Super. Ct. App. Div. 2009) (“It is the responsibility of the judgment creditor to

prepare the writ, have it entered by the court clerk, see that it is delivered to the sheriff

with instructions as to levying, and conduct discovery to locate and identify the property


3
  The District Court’s initial denial of Aruanno’s motion to reopen was “without
prejudice to his right to refile his request in accordance with the appropriate rules and
procedures.” Dkt. #53. Generally, an order denying relief without prejudice is not a
final, appealable order unless “the plaintiff cannot amend or declares his intention to
stand on [the pleading].” Borelli v. City of Reading, 532 F.2d 950, 951-52 (3d Cir. 1976)
(per curiam). Aruanno has indicated here that he is unable to comply with the rules and
procedures required by the District Court’s order; thus, the decision is final and
appealable.
                                                 4
to be levied upon.). We thus will vacate the District Court’s orders and remand for

further proceedings, noting that the District court may wish to consider the possible

appointment of counsel for the limited purpose of assisting Aruanno in seeking

satisfaction of the default judgment.4




4
 In Aruanno’s earlier appeal in this case, we affirmed the District Court’s decision
denying appointment of counsel. But Aruanno was able to represent himself at that stage
of the litigation. See Aruanno v. Caldwell, 637 F. App’x at 677 (“(1) Aruanno’s filings
demonstrated his ability to present his case; (2) the legal issues were not difficult; and (3)
no expert testimony was called for at the time that Aruanno moved for appointment of
counsel.”). The security and privacy concerns involved in executing judgment may well
warrant a different result here.
                                              5